Title: To James Madison from Sylvanus Bourne (Abstract), 30 April 1805
From: Bourne, Sylvanus
To: Madison, James


30 April 1805, Amsterdam. “The inclosed [not found] give the important news of the sailing of a Combined Squadron of French & Spanish Ships of war with troops—their destination yet unknown but generally supposed to be for the West Indies—these renewed war like movements—tend still to put further at a distance the prospects of peace by multiplying the objects for negotiation.
“I am happy to find that the event of the Election in the UStates conveys a degree of unanimity favorable to the hopes of political peace & harmony which is all our Country needs to make it one of the most respectable & happy on the Globe.”
